FILED
                                                                       United States Court of Appeals
                      UNITED STATES COURT OF APPEALS                           Tenth Circuit

                             FOR THE TENTH CIRCUIT                         September 28, 2020
                         _________________________________
                                                                          Christopher M. Wolpert
                                                                              Clerk of Court
UNITED STATES OF AMERICA,

      Plaintiff - Appellee,

v.                                                           No. 20-5029
                                                  (D.C. No. 4:19-CR-00212-GKF-1)
ARTHUR JAMES MANN,                                           (N.D. Okla.)

      Defendant - Appellant.
                      _________________________________

                             ORDER AND JUDGMENT*
                         _________________________________

Before MATHESON, BACHARACH, and PHILLIPS, Circuit Judges.**
                  _________________________________

      This is a direct criminal appeal from the March 13, 2020 judgment entered in

Appellant Arthur Mann’s criminal case. On September 25, 2020, the parties filed a

Joint Motion to Remand for Resentencing. The motion seeks to remand with

instructions to the district court to vacate a special condition of supervised release

imposed upon Mr. Mann that the parties agree is improper in light of United States v.

Blair, 933 F.3d 1271, 1272, 1280-81 (10th Cir. 2019) (finding that supervised release

condition limiting access to computers and Internet devices is “impermissibly broad”

      *
         This order and judgment is not binding precedent, except under the doctrines
of law of the case, res judicata, and collateral estoppel. It may be cited, however, for
its persuasive value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
       **
          Because this matter is being decided on a joint motion for remand to the
district court, the panel has determined unanimously that oral argument would not
materially assist in the determination of this appeal. See Fed. R. App. P. 34(f);
10th Cir. R. 34.1(G). The case is therefore submitted without oral argument.
because “it allows the probation office to completely ban the defendant’s use of the

Internet by failing to place any restraints on a probation officer’s ability to restrict a

defendant’s Internet access”; remanding with instructions to district court to

reformulate condition to bring it into compliance with 18 U.S.C. §§ 3553 and 3583).

       Upon consideration, we grant the parties’ Joint Motion to Remand for

Resentencing and we remand with instructions for the United States District Court for

the Northern District of Oklahoma to vacate Special Condition of Supervision

Number 6, and to reformulate it in accord with United States v. Blair.

       The Clerk is directed to issue the mandate forthwith.




                                              Entered for the Court



                                              Per Curiam




                                             2